Per Curiam.

The defendant was convicted of a violation of paragraph (c) of subdivision 4 of section 887 of the Code of Criminal Procedure (vagrancy) and was sentenced to sixty days in the workhouse. The complaint charges that the defendant loitered in front of premises at 119 West 45th Street in the county of New York and 11 solicited one---, of New York City for the purpose of prostitution and offered to commit an unlawful act of sexual intercourse with him for the sum of $10.00, which she demanded and received. That she accompanied him to a bedroom located in said hotel where said unlawful act was to be committed.”
The People called a police officer who testified that on April 27, 1951, at about 7:15 p.m., outside premises 1520 Broadway, New York City, he saw defendant talk to two unknown men and that then she approached a third man who went with the defendant to a hotel room and had an act of sexual intercourse. There was testimony that the officer found $10 on a bureau next to the bed in the room.
The People called as a witness the man who accompanied the defendant to the hotel. He testified that he had known the defendant for a few years and that she was his friend and that they had an appointment to meet on the night of the arrest. He further testified that the defendant did not solicit him for the purposes of prostitution. The evidence is insufficient to prove that the defendant did loiter in or near premises 119 West 4-5th Street in the county of New York for the purpose of inducing an act of sexual intercourse. Judgment reversed. Complaint dismissed. Defendant discharged.